DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the CQI report" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the CQI report also" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the CQI report also" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 depend from claim 9 and are thus similarly rejected as being indefinite.  

Double Patenting (Statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 and  9-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and  9-13 of prior U.S. Patent No. 9,094,172 (herein called “the ’172 Patent”). 
This is a statutory double patenting rejection.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-13 of U.S. Patent No. 8,699,602 (herein called “the ’602 Patent”). 

Regarding claim 1 of the present application: claim 1 of the ’602 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’602 Patent in that it omits one or more elements of claim 1 of the ’602 Patent.  Specifically, claim 1 of the ’602 Patent includes an additional limitation (the limitation “as well as the differential between the second reference CQI and the first reference CQI”).  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  Specifically, it would have been obvious to one of ordinary skill in the art to eliminate these limitations from the ’602 Patent.

Regarding claim 9 of the present application: claim 9 of the ’502 Patent similarly anticipates claim 9 of the present application.  

Regarding claim 2 of the present application: claim 2 of the ’502 Patent similarly anticipates claim 2 of the present application.  

Regarding claim 3 of the present application: claim 3 of the ’502 Patent similarly anticipates claim 3 of the present application.  

Regarding claim 4 of the present application: claim 4 of the ’502 Patent similarly anticipates claim 4 of the present application.  

Regarding claim 5 of the present application: claim 5 of the ’502 Patent similarly anticipates claim 5 of the present application.  

Regarding claim 10 of the present application: claim 10 of the ’502 Patent similarly anticipates claim 10 of the present application.  

Regarding claim 11 of the present application: claim 11 of the ’502 Patent similarly anticipates claim 11 of the present application.  

Regarding claim 12 of the present application: claim 12 of the ’502 Patent similarly anticipates claim 12 of the present application.  

Regarding claim 13 of the present application: claim 13 of the ’502 Patent similarly anticipates claim 13 of the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 9-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bala et al (US 2009/0116570).

Regarding claim 1: Bala discloses an electronic device comprising: 
a first circuit (see processor 1815 of Figure 18, for example) operable to generate at least a first and a second channel quality indicator (CQI) vector associated with a plurality of subbands for each of at least first and second spatial codewords respectively and generate a first and a second reference CQI for the first and second spatial codewords, respectively, and operable to generate a first and a second differential subbands CQI vector for each spatial codeword respectively, and further operable to form a CQI report derived from the first and the second differential subbands CQI vector for each spatial codeword (see Figures 11A-11C and 12A-12D, for example; as noted in [0085], each CQI vector (1100 and 1105, for example) corresponds to a different codeword (“For example, the 6 blocks of the first row 1100 in FIG. 11A represent CQIs of the first codeword and the 6 blocks of the second row 1105 in FIG. 11A represent CQIs of the second codeword”); as indicated throughout the description of these figures, the different CQI values correspond to different subbands which may be distributed in frequency as shown in the previous Figures of Bala; the set of full-resolution (original) CQI values for each subband discussed in [0034], for example, are the first and second CQI vectors associated with the first and second codewords; these full-resolution/original CQI values are used to create the various differential CQI vectors discussed in Figures 11 and 12 (and elsewhere) in Bala; the vectors shown in Figures 11A-11C are the resultant differential CQI vectors created from the measured CQI values; the values “R.CQI” are the reference CQI values for the first and second codewords and the differential subband CQI vectors (shown in Figures 11A-11C) are generated based on the reference CQI value; further, as indicated throughout, these CQI vectors are reported to the NodeB; see [0031], for example, which indicates that the CQI values are “fed back” via the PUCCH or PUSCH, and [0127], which indicates that a particular report format is used for these transmissions); and 
a second circuit (see transmitter 1820 of Figure 18, for example) operable to initiate transmission of a signal communicating the CQI report (disclosed throughout; see [0031], for example, which indicates that the CQI values are transmitted (“fed back”) to the network on either the PUCCH or the PUSCH).

Regarding claim 9: Bala discloses a channel quality indicator (CQI) reporting circuit comprising: 
a first circuit (see processor 1815 of Figure 18, for example) operable to generate at least a first and a second channel quality indicator (CQI) vector associated with a plurality of subbands for each of at least first and second spatial codewords respectively and a first and a second differential sub bands CQI vector for each of the first and second spatial codewords respectively  (see Figures 11A-11C and 12A-12D, for example; as noted in [0085], each CQI vector (1100 and 1105, for example) corresponds to a different codeword (“For example, the 6 blocks of the first row 1100 in FIG. 11A represent CQIs of the first codeword and the 6 blocks of the second row 1105 in FIG. 11A represent CQIs of the second codeword”); as indicated throughout the description of these figures, the different CQI values correspond to different subbands which may be distributed in frequency as shown in the previous Figures of Bala; the vectors shown in Figures 11A-11C are the resultant differential CQI vectors created from the measured CQI values; the values “R.CQI” are the reference CQI values for the first and second codewords and the differential subband CQI vectors (shown in Figures 11A-11C) are generated based on the reference CQI value; further, as indicated throughout, these CQI vectors are reported to the NodeB; see [0031], for example, which indicates that the CQI values are “fed back” via the PUCCH or PUSCH, and [0127], which indicates that a particular report format is used for these transmissions); and 
a second circuit (see transmitter 1820 of Figure 18, for example) operable to initiate transmission of a signal communicating the CQI report (disclosed throughout; see [0031], for example, which indicates that the CQI values are transmitted (“fed back”) to the network on either the PUCCH or the PUSCH).

Regarding claim 2: Bala discloses the limitation: wherein the first differential subbands CQI vector includes at least one difference of a subband CQI in the first CQI vector relative to the first reference CQI, and the second differential subbands CQI vector includes at least one difference of a sub band CQI in the second CQI vector relative to the second reference CQI (see Figure 11A, for example, which shows that the first differential subband CQI vector 1100 includes a difference (D.CQI) of a subband CQI vector relative to the first reference CQI (the R.CQI in 1100) and the second differential subband CQI vector 1105 includes a difference (D.CQI) of a subband CQI vector relative to the first reference CQI (the R.CQI in 1105)).

Regarding claim 3: Bala discloses the limitation: wherein the first differential sub bands CQI vector includes at least one difference of at least one subband CQI in the second CQI vector pairwise relative to at least one subband CQI in the first CQI vector (see Figure 12B, for example, which illustrates that one of the differential CQI vectors (1215) is computed using a pairwise difference relative to the other CQI vectors (1210); see also [0092] and [0037], which indicate that the differential vector may be computed based on a difference between the values for one codeword from the values for another codeword).  

Regarding claim 4: Bala discloses the limitations: wherein the first circuit is operable to select subbands and the first differential subbands CQI vector includes a difference of at least one CQI for selected subbands relative to the first reference CQI, and the second differential subbands CQI vector includes a difference of at least one CQI for selected subbands relative to the second reference CQI (disclosed throughout; see Figure 4, for example, which shows selected subset of subbands and the corresponding CQIs (CQI1-3 and CQI7-10); CQI2 is used as the reference CQI for the first group and CQI9 is used as the reference CQI for the second group; similarly, in Figures 11 and 12, the subbands shown are the subbands that are selected; as indicated in [0087], the subbands for these Figures can be distributed as shown in previous sections).

Regarding claim 5: Bala discloses the limitations: wherein the first reference CQI includes a CQI for unselected subbands for the first spatial codeword and the second reference CQI includes a CQI for unselected subbands for the second spatial codeword (as noted above, a subset of the subbands may be selected; further, as noted in [0035], the reference CQI may be a wideband CQI, which as indicated in [0032] is an average CQI computed for all subbands (including unselected subbands); thus, in this case, the first and second reference CQIs include a CQI for unselected subbands).

Regarding claim 10: Bala discloses the limitations: wherein the first circuit is operable to generate a first and a second reference CQI for the first and second spatial codewords respectively, and to generate the first and second differential subbands CQI vectors each differential relative to the first and second reference CQI respectively (see Figures 11A and 11B, for example; the R.CQI in each row is the reference CQI corresponding to each codeword, respectively).

Regarding claim 11: Bala discloses the limitations: wherein the first differential subbands CQI vector includes pairwise differences between subbands CQIs for the first spatial codeword (see Figure 12B, for example, which illustrates that one of the differential CQI vectors (1215) is computed using a pairwise difference relative to the other CQI vectors (1210); see also [0092] and [0037], which indicate that the differential vector may be computed based on a difference between the values for one codeword from the values for another codeword).

Regarding claim 12: Bala discloses the limitations: wherein the CQI report also includes information based on at least one of the first or second differential sub bands CQI vector (disclosed throughout; see [0029] and [0031], for example, which describe the use of differential CQI to reduce the overhead of transmitting the CQI report to the NodeB).  

Regarding claim 13: Bala discloses the limitations: wherein the first circuit is operable to generate a first and a second reference CQI for the first and second spatial codewords respectively, and the CQI report includes information based on a said reference CQI for at least one of the spatial codewords and on a difference between the first and second reference CQI (see Figures 11B and 12D, for example, which illustrate the use of a first reference CQI value for the first codeword and a second reference CQI which is a delta or difference CQI in the second codeword).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US 2008/0305745) discloses a method for feedback in a wireless transmit receive unit (WTRU) includes transmitting feedback over an aggregate of predefined control channel elements (CCEs) wherein the feedback is one of a channel quality indicator (CQI), a precoding matrix index (PMI) or a rank index.
Roh et al (US 2010/0110982) discloses a method for transmitting channel quality information based on a differential scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 19, 2022